DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on has been entered.  Claims 1-11 remain pending.  Claims 1, 4 and 5 have been amended.  Applicant's amendment to claims 4 and 5 have overcome the objections and/or 112 rejections set forth in the previous office action.  

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao, US 8451013 in view of Moser et al., US 8886388

a plurality of layers of fibers embedded in a matrix material (Fig.1-2; layers of fibers 12 in matrix 14);  
at least two rupture sensing fibers arranged on or in at least one of the plurality of layers (Fig. 1-2; insulated fiber 16; summary “more than one insulated fiber is provided.  In a further aspect, the more than one insulated fibers are located in different locations within the composite”), wherein the at least two rupture sensing fibers are carbon fibers (Summary; “insulated fiber is a carbon fiber”) having an electrically insulating coating (Fig. 2; insulation 22), and 
electrical connection devices (Fig. 1-2; wires 26), each being accessible from an outer delimiting surface or an outer edge of the component (Fig. 1; wires 26 are accessible to a measurement unit 24 form an outer surface or edge).
Hsiao is silent in the connection devices are first and second electrical connection devices, each being accessible from an outer delimiting surface or an outer edge of the component, wherein the first electrical connection device comprises a plurality of inputs coupled with first ends of the at least two rupture sensing fibers and the second electrical connection device is connected to second ends of the at least two rupture sensing fibers.
However, Moser is in the field of structural defect sensors and teaches first and second electrical connection devices (Fig. 5; signal device 46 with wires 42 against pads 30 of damage detection apparatus 10. Col. 3 lines 10-40; “transmit the damage-detection signal 48 from the one or more signal devices 46, through the conductive wires 42”), each being accessible from an 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the connection device of Moser into the device of Hsiao to achieve the predictable result of testing multiple fibers without interruption such as adjusting the testing device to each sensing fiber one after the other, for testing.
Regarding claim 4, Hsiao discloses wherein the plurality of layers comprises several layers of fibers arranged on top of each other (Fig. 2; different layers of fibers 12), wherein at least two rupture sensing fibers are arranged in or on different layers and extend along the same direction (Fig. 2; fiber 16 arranged in different layers and extend the same direction as fiber 12). 
Regarding claim 7, Hsiao discloses wherein the two electrical connection devices arranged at diametrically opposed ends of the component (fig. 1). 
Regarding claim 9, Hsiao discloses wherein the component is a carbon fiber reinforced component (Background). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao, US 8451013 in view of Moser et al., US 8886388 in view of Lambourne, US 2018/0031624
Regarding claim 2, Hsaio is silent wherein the at least two rupture sensing fibers are arranged at least in two different halves of a surface extension of the component. However, Lambourne teaches a fiber composite material wherein at least two rupture sensing fibers are arranged at least in two different halves of a surface extension of the component (Fig. 2-5; “fibres in each layer 16a, 16a are arranged such that the fibres 14 have a long axis aligned with the plane of the respective layer 16a-d”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Lambourne into Hsaio for the benefit of providing breakage detection along an entire plane of the composite material in order to achieve more accurate indication of the state of the material. 
 	Regarding claim 3, Hsaio is silent wherein the plurality of layers comprises several layers of fibers arranged on top of each other, wherein on or in each of at least two of the layers at least one rupture sensing fiber is arranged. However, Lambourne teaches wherein the plurality of layers comprises several layers of fibers arranged on top of each other (Figs. 2-5; fibers 14 are in multiple layers 16a, 16b, etc), wherein on or in each of at least two of the layers at least one rupture sensing fiber is arranged (Fig. 2; para [0032]). It would have been obvious to one of . 

Claim 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao, US 8451013 in view of Moser et al., US 8886388 in view of Rice, US 2005/0284232
Regarding claim 5, Hsiao teaches wherein the plurality of layers comprises several layers of fibers arranged on top of each other, but is silent wherein the at least two rupture sensing fibers comprise first and second groups of rupture sensing fibers arranged in at least one of the layers, wherein the rupture sensing fibers of each of the first and second group extend along a same direction, and wherein the rupture sensing fibers of the first group and of the second group enclose an angle of at least 45.degree. However, Rice teaches wherein two groups of rupture sensing fibers are arranged in at least one of the layers (Fig. 1; conductive ink having carbon nanofibers arranged in a layer in a grid format), wherein the rupture sensing fibers of each group extend along the same direction, and wherein the rupture sensing fibers of a first group and of a second group enclose an angle of at least 45.degree (Fig. 1; 5x5 grid enclose a space such as “C” with at least 45 degree angle).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Rice into Hsiao for the benefit of providing a greater area of coverage for the rupture sensing fibers in order to detect even small cracks in the component.  
Regarding claim 6, Hsiao in view of Rice discloses the limitations of claim 5.  Rice further teaches wherein at least two layers of the plurality of layers each comprise at least one .  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao, US 8451013 in view of Moser et al., US 8886388 in view of Smithyman et al., US 20150064603
Regarding claim 8, Hsiao is silent wherein the at least two rupture sensing fibers comprise a solid polymer electrolyte coating. Smithyman teaches wherein a carbon fiber comprises a solid polymer electrolyte coating (Para [0007], [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Smithyman into Hsiao for the benefit of protecting the carbon fiber from damage or interference from other conductors/signals.

Claim 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao, US 8451013 in view of Moser et al., US 8886388 in view of Malecki et al., US 2011/0089958
Regarding claim 10, Hsiao discloses a component system with integrated structural health monitoring, comprising: at least one fiber composite component according to claim 1, and at least one evaluation unit connected to the two electrical connection devices of the at least fiber composite component (fig. 1; measurement unit 24), wherein the evaluation unit is configured to measure the conductivity of the at least two rupture sensing fibers individually (measurement unit 24 measures resistance which is a function of electrical conductivity and are related, i.e low 
Regarding claim 11, Hsiao in view of Malecki discloses the component system of claim 10.  Hsiao is silent in an aircraft, comprising the at least one component system. However, Malecki teaches wherein an aircraft comprises at least one component system (para [0082]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Malecki into Hsiao for the benefit of providing continuous damage monitoring of the essential components, such as the wing of the aircraft.  

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FEBA POTHEN/Examiner, Art Unit 2868         

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
11/20/2021